Citation Nr: 1100992	
Decision Date: 01/10/11    Archive Date: 01/20/11

DOCKET NO.  09-03 601A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, 
Pennsylvania


THE ISSUES

1.  Whether new and material evidence has been received to reopen 
a claim for service connection for a back condition.

2.  Entitlement to service connection for a back condition.


REPRESENTATION

Veteran represented by:	New Jersey Department of 
Military and Veterans' Affairs


ATTORNEY FOR THE BOARD

Kristy L. Zadora, Associate Counsel



INTRODUCTION

The Veteran had active duty service from January 1965 to January 
1968.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal of an October 2008 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Philadelphia, 
Pennsylvania which denied the Veteran's request to reopen his 
claim for service connection for chronic back problems.

In an April 2009 appeal status election form, the Veteran 
indicated that the grant of a 30 percent rating for headaches as 
a residual of spinal meningitis satisfied his appeal on that 
issue.  Only the instant claims are therefore before the Board 
for its consideration.

In August 2010, the RO determined that new and material evidence 
had been submitted to reopen the claim for service connection for 
a back disability.  The Board must, nonetheless, address the 
question of new and material evidence in the first instance.  
Jackson v. Principi, 265 F.3d 1366, 1368-70 (Fed. Cir. 2001), 
Untalan v. Nicholson, 20 Vet. App. 467, 471 (2006).


FINDINGS OF FACT

1.  The Veteran's claim for service connection for a back 
condition was denied in an August 2006 rating decision; the 
Veteran did not submit a notice of disagreement within one year 
of that decision.

2.  The evidence received since the August 2006 rating decision 
denying service connection for a back condition includes 
information that was not previously considered and which relates 
to a fact necessary to substantiate the claim, the absence of 
which was the basis of the previous denial, and raises a 
reasonable possibility of substantiating the Veteran's claim.

3.  There is a nexus between the Veteran's diagnosed lumbar spine 
disorder and service.


CONCLUSIONS OF LAW

1.  The August 2006 rating decision denying service connection a 
back condition is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 
C.F.R. § 20.1103 (2010).

2.  Evidence received since the August 2006 rating decision 
denying service connection for a back condition is new and 
material and the claim is reopened.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156(a) (2010).

3.  The criteria for service connection for a lumbar spine 
disorder to include lumbar degenerative joint disease have been 
met.  38 U.S.C.A. §§ 1110, 1112, 1113, 5107(b) (West 2002 & Supp. 
2010); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations imposes obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 
3.156(a), 3.326(a) (2010).

The VCAA is not applicable where further assistance would not aid 
an appellant in substantiating his claim.  Wensch v. Principi, 15 
Vet App 362 (2001); see 38 U.S.C.A. § 5103A(a)(2) (Secretary not 
required to provide assistance "if no reasonable possibility 
exists that such assistance would aid in substantiating the 
claim"); see also VAOPGCPREC 5- 2004; 69 Fed. Reg. 59989 (2004) 
(holding that the notice and duty to assist provisions of the 
VCAA do not apply to claims that could not be substantiated 
through such notice and assistance).  In view of the Board's 
favorable decisions, further notice or assistance is unnecessary 
to aid the Veteran in substantiating the instant claims.

Service Connection Criteria

Service connection will be granted if the evidence demonstrates 
that a current disability resulted from an injury or disease 
incurred in or aggravated by active military service.  38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).

Establishing service connection generally requires (1) medical 
evidence of a current disability; (2) medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence of a 
nexus between the claimed in-service disease or injury and the 
present disability. Shedden v. Principi, 381 F.3d 1163, 1167 
(Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 
(1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table); 
see also Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. 
§ 3.303.

Under 38 C.F.R. § 3.303(b), an alternative method of establishing 
the second and third Shedden/Caluza element is through a 
demonstration of continuity of symptomatology.  Barr v. 
Nicholson, 21 Vet. App. 303 (2007); see Savage v. Grober, 10 Vet. 
App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 
296, 302 (1999).

In relevant part, 38 U.S.C.A. § 1154(a) requires that VA give 
"due consideration" to "all pertinent medical and lay evidence" 
in evaluating a claim for disability or death benefits.  Davidson 
v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

The United States Court of Appeals for the Federal Circuit (the 
Federal Circuit) has held that "[l]ay evidence can be competent 
and sufficient to establish a diagnosis of a condition when (1) a 
layperson is competent to identify the medical condition, (2) the 
layperson is reporting a contemporaneous medical diagnosis, or 
(3) lay testimony describing symptoms at the time supports a 
later diagnosis by a medical profession."  Jandreau v. Nicholson, 
492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. 
Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board 
cannot determine that lay evidence lacks credibility merely 
because it is unaccompanied by contemporaneous medical 
evidence.")

Once evidence is determined to be competent, the Board must 
determine whether such evidence is also credible.  See Layno v. 
Brown, 6 Vet. App. 465 (1994) (distinguishing between competency 
("a legal concept determining whether testimony may be heard and 
considered") and credibility ("a factual determination going to 
the probative value of the evidence to be made after the evidence 
has been admitted").

Service connection may be granted for any disease diagnosed after 
discharge when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).

Certain chronic diseases such as arthritis may be presumed to 
have been incurred during service if manifested to a compensable 
degree within one year of separation from active military 
service.  38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of a 
matter, the VA shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

New and Material Evidence Criteria

A veteran may reopen a finally adjudicated claim by submitting 
new and material evidence.  38 U.S.C.A. § 5108.

In deciding whether new and material evidence has been submitted 
VA looks to the evidence received since the last final denial of 
the claim on any basis.  Evans v. Brown, 9 Vet. App. 273 (1996).

New evidence is defined as existing evidence not previously 
submitted to VA and material evidence is defined as existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the time of 
the last prior final denial of the claim sought to be reopened, 
and must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a).

The newly presented evidence is presumed to be credible for 
purposes of determining whether or not it is new and material.  
Savage v. Gober, 10 Vet. App. 488 (1997).

Back Condition Claim

The Veteran's claim for service connection for a back condition 
was denied in an August 2006 rating decision as the record was 
negative for evidence establishing a nexus between a current 
disorder and service.  He submitted a notice of disagreement in 
September 2006, but did not submit timely substantive appeal 
after the RO issued a statement of the case.  The RO then closed 
the appeal and the August 2006 decision became final.  38 
U.S.C.A. § 7105(d)(3) (West 2002); 38 C.F.R. § 19.32 (2010).

Evidence considered in the August 2006 rating decision included 
the Veteran's service treatment records and various private 
treatment notes.

A January 1966 service entrance examination was negative for any 
relevant abnormalities and the Veteran denied recurrent back pain 
in an accompanying report of medical history (RMH).  In February 
1966, the Veteran underwent a spinal puncture and was found to 
have meningococcal meningitis.  The condition was subsequently 
reported to have completely resolved.  The Veteran fell off a 
truck in April 1967 and sustained a superficial cut to his 
forehead.  An October 1967 service discharge examination was 
negative for any relevant abnormalities and the Veteran again 
denied recurrent back pain in an accompanying RMH.  The remaining 
service treatment records are negative for any complaints, 
treatments or diagnoses related to a back condition.

A September 2002 private lumbar magnetic resonance imaging (MRI) 
scans revealed disc desiccation from L2-L3 to L4-L5 as well as 
minimal disc bulging at L4-L5.

An October 2002 private treatment note shows a diagnosis of disc 
disease.

Evidence received since the August 2006 rating decision includes 
a May 2008 opinion from Dr. J.B., a private chiropractor; a 
January 2009 VA examination report, a February 2009 opinion from 
Dr. J.B., VA treatment notes dated through January 2009, a July 
2010 VA examination report and various private treatment notes.

An October 2000 private treatment summary indicates that the 
Veteran had lumbosacral "arthritis/spondyl", low back pain and 
lumbar radiculitis.

In the May 2008 opinion, Dr. J.B. indicated that he had been 
treating the Veteran for the past eight years for low back pain 
and radiating pain into his left leg, among other conditions.  
The Veteran's history included a fall from a truck with such 
force as to cause a laceration to his head during service.  
Radiographic findings included multiple vertebral subluxations, 
lumbar degenerative joint disease and cervical decreased lordotic 
curve.  There was a left lateral curvature and instability of the 
lumbar spine.  Dr. J.B. opined that this history was consistent 
with the Veteran's spinal related symptoms.

The Veteran's low back pain was noted to be stable with the use 
of over-the-counter medications in a December 2008 VA treatment 
note.

At the January 2009 VA examination the Veteran reported low back 
pain since his mid-20s (he was born in 1947).  He had been 
evaluated by a chiropractor between 1998 and 2008 with back 
manipulation.  During service, he developed spinal meningitis and 
underwent a lumbar puncture.  Narcotics, shots, parenteral 
injections or the use of ambulation aids or braces were denied.  

Following examination and a review of the Veteran's claims file, 
the examiner, who is a VA staff physician, diagnosed lumbar 
scoliosis with degenerative changes.  The examiner opined that 
the Veteran's current lumbar disability was unrelated to his in-
service treatment for spinal meningitis, as a lumbar puncture 
would not injure the spine sufficiently to cause scoliosis and 
degenerative joint disease.  The examiner also noted that the 
Veteran did not receive any treatment for back-related complaints 
during service.  The currently diagnosed lumbar disorders were 
"incidental" and unrelated to service.

In his February 2009 opinion Dr. J. B. opined that the Veteran's 
current spinal conditions were consistent with a traumatic injury 
such as the one reported by the Veteran to have occurred during 
service.  

The "ideology" of all three significant X-ray findings 
(degenerative joint disease, spinal curvature and decreased 
lordotic curve in the cervical spine) could be easily explained 
with reasonable medical certainty and consistency with the 
Veteran's sudden fall off the truck, traumatizing the involved 
spinal areas.  This opinion was based upon the provider's 30 
years of treating spinal patients and was given with an extremely 
high degree of medical certainty and probability.

The July 2010 VA examination was conducted by the same physician 
who had conducted the January 2009 examination.  At this 
examination the Veteran complained of low back pain since 1970.  
His current symptoms included pain that was aggravated by back 
movements with flares four to five times per year.  An 
accompanying lumbar spine X-ray revealed mild degenerative joint 
disease at L3-L3 without disc space narrowing.  

Following this examination and a review of the Veteran's claims 
file, the examiner diagnosed lumbar spine sprain/strain and mild 
degenerative joint disease.  The examiner opined that the 
Veteran's diagnosed lumbar spine disorder was not due to "the 
service condition" as there was no treatment for the lumbar 
spine during service.  This opinion was based upon the examiner's 
personal knowledge including 49 years of ongoing medical 
education, 32 years of clinical experience and a review of 
reference textbooks as well as current medical literature.

The Veteran's claim for service connection for a back condition 
was denied in the August 2006 rating decision on the basis that 
the condition did not occur in service and was not caused by 
service.  Essentially, the record was negative for evidence 
establishing a nexus between a current disorder and service.  
Since the issuance of this rating decision, the May 2008 and 
February 2009 opinions from Dr. J. B. have been submitted and 
suggest such a nexus.  This evidence is both new and material, 
and the Veteran's claim is therefore reopened.  See 38 U.S.C.A. § 
5108; 38 C.F.R. § 3.156.

Reopened Claim

The Veteran has a current disability as he has been diagnosed as 
having lumbar spine degenerative joint disease, among other 
conditions.  In order for his current disorder to be recognized 
as service connected, the evidence must establish a link between 
this condition and a disease or injury during active duty.  38 
U.S.C.A. § 1110; Shedden and Hickson, supra.

The record shows two in-service events-the spinal puncture and 
the truck accident.  The remaining question is whether there is a 
nexus between the current disability and the in-service injuries.

The evidence supporting this nexus includes the Veteran's reports 
of back pain beginning in, or shortly after service, and the May 
2008 and February 2009 opinions from the private chiropractor 
determining that the Veteran's current lumbar spine disorder was 
related to his documented in-service fall.  Although the 
chiropractor did not specifically indicate that he had reviewed 
the Veteran's service treatment records, he accurately reported 
the in-service fall.  The Board notes that the provider indicated 
that this in-service fall was "very well documented" which 
seems to suggest that he had, in fact, reviewed the Veteran's 
service treatment records.

The evidence against a nexus includes the July 2010 VA orthopedic 
examiner's opinion that the Veteran's lumbar spine disorder was 
not related to service as his service treatment records were 
negative for treatment for a lumbar spine disorder.  In addition, 
the Veteran reported that his back pain began two years after 
service at the July 2010 VA examination.

The February 2009 private opinion from Dr. J.B. was accompanied 
by a rationale, namely that the current disability was consistent 
with the traumatic injury reported in service.  See Nieves-
Rodriguez v. Peake, 22 Vet. App. 295 (2008) (a medical opinion 
that contains only data and conclusions is not entitled to any 
weight).  

In contrast, the July 2010 VA examiner did not consider the in-
service truck accident and appeared to base the opinion on the 
absence of service treatment records.  The Court has held that an 
opinion based on the absence of service treatment records alone 
is inadequate.  Dalton v. Nicholson, 21 Vet. App. 23 (2007).  The 
July 2010 VA examiner did not discuss the Veteran's reports 
regarding a continuity of symptomology.  

While the VA examiner had more qualifications than the private 
chiropractor, the chiropractor, unlike the VA examiner, 
considered all of the potential back injuries.

The evidence is at least in equipoise.  Resolving all doubt in 
the Veteran's favor, entitlement to service connection for a 
lumbar spine disorder is therefore granted.  38 U.S.C.A. § 
5107(b); 38 C.F.R. § 3.102.








							(CONTINUED ON NEXT PAGE)
ORDER

New and material evidence having been received; the claim for 
service connection for a back condition is reopened.

Entitlement to service connection for a back condition, namely 
lumbar spine sprain and strain with degenerative joint disease, 
is granted.





____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


